            Case 4:20-cv-08370-YGR Document 16 Filed 02/12/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA


  ROBERT STOUT                                          CASE No C4:20-cv-08370-YGR


                                 Plaintiff(s)
                                                        ADR CERTIFICATION BY
 v.
                                                        PARTIES AND COUNSEL
      CITY OF ANTIOCH, et al.,

                                 Defendant(s)

Pursuant to Civil L.R. 16-8(b) and ADR L.R. 3-5 (b), each of the undersigned certifies that he or
she has:

   1) Read the handbook entitled “Alternative Dispute Resolution Procedures Handbook”
       (available at cand.uscourts.gov/adr).
   2) Discussed with each other the available dispute resolution options provided by the Court
       and private entities; and
   3) Considered whether this case might benefit from any of the available dispute resolution
       options.
                                                 City of Antioch, Cpl. Jason C. Vanderpool, Ofc.
 Date: 02/12/2021                               Eric A. Mcmanus, and Ofc. Caesar E. Tanguma
                                                                       Party
 Date:    02/12/2021                               Kevin P. Allen
                                                                    Attorney

Counsel further certifies that he or she has discussed the selection of an ADR process with
counsel for the other parties to the case. Based on that discussion, the parties:
      x   intend to stipulate to an ADR process
       prefer to discuss ADR selection with the Assigned Judge at the case management
        conference


       Date:     02/12/2021
                                                                             Attorney




  Important! E-file this form in ECF using event name: “ADR Certification (ADR LR 3-5 b) of Discussion of ADR
  Options.”



 Form ADR-Cert rev. 1-15-2019
